Citation Nr: 0004875	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  95-18 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for service-connected 
cystic acne of the face, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1980 to September 
1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1994 rating decision by the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for an 
increased rating for service-connected acne of the face.  The 
June 1994 rating decision also denied service connection for 
a nervous condition secondary to a service-connected skin 
condition.  The veteran timely appealed these issues.

In April 1997, the Board denied entitlement to service 
connection for a nervous condition secondary to a service-
connected skin condition.  In addition, the Board remanded 
the issue of an increased rating for service-connected cystic 
acne of the face back to the RO for further development to 
include a VA examination, photographs showing both sides of 
the veteran's face, and a medical opinion regarding the 
degree of disfigurement of the veteran's face.

The veteran testified at a personal hearing before a hearing 
officer at the RO in May 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran complains of embarrassing, foul-smelling 
cystic acne with associated with facial scarring; medical 
examination reveals scarring on both cheeks with erythematous 
cysts on the left cheek.

3.  The veteran's cystic acne is primarily manifested by 
scarring that is unsightly and disfiguring, but his 
disability does not involve systemic or nervous 
manifestations, is not exceptionally repugnant, and does not 
produce a marked deformity of the eyelids, lips, or auricles.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
postoperative cystic face acne have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.41, 
4.118, Diagnostic Codes 7800, 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, the veteran was originally granted service 
connection for a postoperative cyst on the right cheek with 
evidence of recurrence in February 1983. At that time, a 
noncompensable rating was assigned to the veteran's service-
connected disability.  The RO increased the veteran's 
evaluation to 10 percent in March 1983, and to 30 percent in 
May 1991.

In January 1994, the veteran submitted a claim for an 
increased rating for his service connected cystic acne.  
Additionally, the veteran submitted a claim for entitlement 
to service connection for a nervous condition secondary to 
his skin disability.  In a June 1994 rating action, the 
veteran's claims were denied based on the results of March 
1994 VA examinations.  Specifically, the March 1994 skin 
examination characterized the veteran's condition as raised, 
nodular, cystic swellings of the left and right cheeks, both 
pinna of the ears, the right forearm, left elbow and back.  
There were raised rough, flat red, circular lesions noted on 
the back.  The lesions were variable in size, ranging from 
one to five centimeters in diameter, and were non-confluent.  
The veteran timely appealed that decision.

In April 1997, the Board denied the veteran's claim for 
secondary service connection as not well grounded.  The Board 
remanded the issue of an increased rating for service-
connected cystic acne.  The Board found a lack of current 
facial photographs evidencing the veteran's skin condition as 
well as a lack of an assessment of the degree of facial 
disfigurement resulting therefrom, and noted that these were 
prerequisites to an informed rating decision on the issue.  
Importantly, the Board noted that the veteran's claims file 
contained photographs of the veteran's face from 1988 as well 
as photographs dated 1995 showing the condition of his back.  
The Board pointed out that the comparison of the 1988 
photographs and the March 1994 description of the veteran's 
skin condition that his facial appearance had changed 
substantially in the intervening years.  However, the 
examiner was unable to provide a current color photograph of 
the veteran's face, nor did he make any assessment of the 
degree of the facial disfigurement resulting from the 
veteran's skin condition.

Subsequent to the Board's April 1997 remand, the veteran was 
afforded three VA examinations (June 1997, June 1998, and 
October 1998), and testified at a personal hearing before a 
hearing officer at the RO in May 1998.

The first VA examination, dated June 1997 indicated that the 
veteran suffered from multiple epidermal inclusion cysts.  
The examiner also noted probable nodular cystic acne which 
led to epidermal inclusion cysts on the face which were then 
the active problem rather than acne vulgaris with scarring 
subsequent to the epidermal inclusion cysts and acne of the 
face.  There was some significant disfiguration from that 
process.  The veteran reported recurring episodes of 
inflammation and drainage from the right side of his face, 
which has caused some scarring over the years.  The veteran 
also noted epidermal inclusion cysts on his left elbow and 
right forearm.  Photographs taken during the examination 
illustrate the aforementioned description of the veteran's 
facial cystic acne at that time.

The veteran testified at a personal hearing before a hearing 
officer at the RO in May 1998.  The veteran testified that he 
was placed on medication by a VA doctor in the 1980's, but is 
not currently using any medication for his service-connected 
cystic acne.  The veteran testified that he has cystic acne 
on his face, ears, and arms, and that the lesions ooze a foul 
smelling liquid.  The veteran stated that his cystic acne 
causes pain, itching and burning.  The veteran stated that 
his cystic acne has worsened in recent years.

The veteran was thereafter afforded another VA examination in 
June 1998.  Physical examination revealed several pock-like 
scars on both cheeks.  The veteran also had some active 
cystic lesions on the left cheek with underlying erythema.  
There was also some scarring behind both ears.  Most of the 
scars were tender, although most of them were not adherent to 
underlying tissue.  The texture of the scars was extremely 
rough and there was a little bit of drainage from a couple of 
the cysts on the left cheek.  The larger pockmarks, 
particularly on the right side of the cheek were depressed.  
There was some inflammation of the scars and of the cysts on 
the left cheek.  There was not really edema or keloid 
formation noted.  The scars were whiter than the surrounding 
tissue and the cystic lesions were redder than the 
surrounding tissue.  There was definite disfigurement related 
to the scarring.  The examiner noted, however, that the scars 
did not limit function.  The veteran could still open and 
close his eyes very easily, and he could still open and close 
his mouth very wide.  The diagnosis was cystic acne of the 
face and behind the ears.  Two photographs taken during the 
examination provide illustrations of the aforementioned 
description of the veteran's left cheek.

The veteran was afforded another VA examination in October 
1998 by the same examiner who performed the June 1998 
examination.  At that time, the veteran again reported that 
he experienced lesions which were foul smelling, which 
drained frequently, and which were associated with thickened 
scars.  The veteran reported that his lesions are sometimes 
so severe that they cause his eyes to swell shut.  According 
to the veteran, his lesions burn, itch, and are extremely 
painful.  

Physical examination revealed scarring on both cheeks, but 
worse on the left.  Red cystic lesions were present on the 
left, but not on the right at that time.  Pressure applied to 
both cheeks revealed scarring underneath the cheeks which 
extended from the upper out cheek almost to the temple down 
to the chin on both sides.  The veteran also had some 
scarring behind the ears.  The examiner tried to express some 
fluid from the cysts present on the left cheek, but was 
unsuccessful.  The examiner noted that although the veteran 
had thickened scars, they were not adherent to underlying 
bone.  The scars were extremely rough to palpation and the 
thickened scars extended over the entire surface of the 
cheeks from the temple, underneath the eyes, down to the 
nose, and across and back down to the chin.  The examiner 
noted that despite what the veteran reported, he could easily 
open and close his eyes, and there was no limitation in that 
regard.  The veteran could also open and close his mouth with 
no limitation.  No edema or keloid formation was noted.  The 
scars were whiter than the surrounding tissue.  The examiner 
stated that in his opinion, the scars were markedly 
unsightly, even "ugly."  In this regard, however, the 
examiner stated that the veteran's scars were not repugnant, 
and not completely disfiguring.  Bilateral scarring was 
noted, but the lesions were more severe on the left cheek.  
The diagnosis was chloracne, which was cystic, with scarring 
secondary to the acne on both cheeks, as well as the chin and 
paranasal region.  Some scarring was noted behind the ears.

The examiner noted that the veteran's claims.  Importantly, 
the examiner also noted that the veteran's scars, and not his 
acne, were unsightly.  Photographs of the both sides of the 
veteran's face were provided and illustrate the 
aforementioned descriptions.

Analysis

As a preliminary matter, the Board finds that the veteran's 
increased rating claim for cystic face acne is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (1999).  That is, 
the Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(b) (1999).  

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1, Part 4 (1999).  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (1999).  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (1999).  It is thus essential, 
both in the examination and in the evaluation of disability, 
that each disability be reviewed in relation to its history. 
See 38 C.F.R. § 4.41 (1999).  However, where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected cystic face acne with 
associated scars is evaluated under skin disorders.  See 38 
C.F.R. § 4.118 (1999).  Under Diagnostic Code 7800, a 30 
percent evaluation requires that such scar be severely 
disfiguring, especially if the scar produces a marked and 
unsightly deformity of the eyelids, lips, or auricles. For a 
50 percent evaluation, there must be complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement. Also, the 30 
percent evaluation may be increased to 50 percent, or the 50 
percent to 80 percent if, in addition to tissue loss and 
cicatrization, there is marked discoloration, color contrast, 
or the like.

The veteran complains that his cystic acne produces painful, 
itchy lesions that drain frequently and produce a foul 
smelling odor.  The veteran contends that his service-
connected skin disability warrants a 50 percent evaluation.  
Examinations in June 1997, June 1998, and October 1998 
indicate that the veteran's cystic acne has produced lesions 
and unsightly scarring, but that the veteran is able to open 
and close his eyes and mouth without limitation.  This 
medical evidence shows that the veteran's scars are severely 
disfiguring, but are not exceptionally repugnant.  
Photographs of the veteran's face were taken in conjunction 
with all three VA examinations (June 1997, June 1998, October 
1998).  These photographs show unsightly scarring on the 
veteran's face, worse on the left cheek, although there is no 
evidence of unsightly deformity of the eyelids, lips, or 
auricles.  The photographs do not show exceptionally 
repugnant scarring.

In the alternative, the Board has also considered other 
potentially applicable diagnostic codes.  Specifically, the 
Board notes that the veteran's cystic face acne could be 
rated, by analogy, under Diagnostic Code 7806, which governs 
ratings for eczema.  See 38 C.F.R. § 4.20.  Under Diagnostic 
Code 7806, a 30 percent rating is assigned for eczema with 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  The maximus 50 percent rating is assigned 
under Diagnostic Code 7806 for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or that which is exceptionally repugnant.  As 
noted above, the veteran's cystic acne is productive of 
unsightly scarring, but is not manifested by exceptionally 
repugnant ulceration, extensive exfoliation or crusting.  
Moreover, the veteran's cystic acne is not productive of 
systemic or nervous manifestations.  As such, the veteran is 
not entitled to a rating in excess of 30 percent under 
Diagnostic Code 7806.

In sum, the Board concludes that an evaluation greater than 
30 percent is not warranted in this case.  Here, the clinical 
evidence of record (particularly the photographs) does not 
support a finding that the veteran's disfigurement is 
complete or exceptionally repugnant on one side of the face, 
nor is there marked or repugnant bilateral deformity. The 
photographs clearly show that the veteran's cystic acne has 
produced unsightly scarring, but the veteran's disability 
does not rise to the level of exceptionally repugnant.  
Importantly, the photographs, as well as the recent medical 
examinations show that the veteran is able to open and close 
his eyes and mouth without limitation, and the veteran's eyes 
do not appear swollen.

For the foregoing reasons, the Board must conclude that the 
veteran simply does not meet that criteria for a rating in 
excess of 30 percent under either Diagnostic Code 7800 or 
7806.  As the preponderance of the evidence is against the 
claim for an increased rating for postoperative cystic acne, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the disability currently 
under consideration reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  In this regard, the 
Board notes that the disability is not objectively shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned ratings).  Moreover, the 
condition is not shown to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

ORDER

A rating in excess of 30 percent for postoperative cystic 
acne is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

